DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
 
Claim Objections
Claim 27 is objected to because of the following informalities:  “the dispenser head” in line 1 should read --the fluid dispenser head.--  Appropriate correction is required. Similar objection applies to claim 37.
Claim 32 is objected to because of the following informalities:  “the fluid dispenser member” in line 1 should read -- the dispenser member.--  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27- 30, 32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the dispenser head” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read --the fluid dispenser head.--  Similar rejection applies to claim 37. 
Claim 28 recites the limitation "the assembly wall” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in line 2 of claim 29 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The acceptable deviation from the stated length to meet the claim limitation is unknown. The Examiner is unsure if 1.5 µm or 1.99 µm would or would not meet the limitation of “about 2 bars.” Furthermore, the term “about” indicates a range (plus or minus the stated 2 bars pressure). Therefore, the term “about” introduces a narrow range (for example 1.7 bars to 2.3 bars) within a broad range 2 bars to 7 bars. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth 
Claim 32 recites the limitation "the fluid dispenser member” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read -- the dispenser member.--  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends on claim 16; however, claim 31 recite only the fluid dispenser head (a portion of the fluid dispenser) of claim 16, and not the completely fluid dispenser of claim 16. It is unclear what limitation or combination of limitations should be imported into the dependent claim 31. Clarification is respectfully requested.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Same rejection applies to claim 38.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16, 17, 19, 23, 27,  33-35 and 37 are rejected under 35 U.S.C. 102(a)(1) (by Chen with extrinsic evidence of Frantzen (US 3,724,403)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (US 5,476,225) in view of Frantzen (US 3,724,403).
With respect to claim 16, Chen discloses a fluid dispenser (Figs. 1-15, especially embodiments in figures 1-5) for application of a sprayed fluid (water) to a user's skin, comprising a dispenser member (water main, housings and gear 33 of shower head 20), and a fluid dispenser head (30, 32 and 42) including a spray wall (wall of 32) that is perforated with a network of holes (holes in race 88, holes 76, 80, 84 and 86) through which a fluid under pressure (from water main) passes so as to be sprayed in small droplets, the dispenser member configured to (capable of) generate pressure on the fluid lying in the range 2 bars to 13 bars (extrinsic evidence by Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars); 
wherein the network of holes comprises at least two series of holes (76 and 80), with the holes (holes in race 88, holes 76) of a given series presenting holes that are same in size, and with the holes (80) of different series presenting holes that are different in size from the size of the holes in the given series, such that one series of holes (holes in race 88, holes 76) is configured to (capable of) generate a spray of small droplets with droplet sizes that follow a first Gaussian distribution, while another series of holes (80) generates a spray of small droplets with droplet sizes that follow a second any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
Alternatively, Chen fails to disclose the dispenser member configured to generate pressure on the fluid lying in the range 2 bars to 13 bars.
However, Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an ordinary residential water pressure, as taught by Frantzen, to Chen’s, dispenser member in order to provide proper pressure to the residential water lines for showering need (col. 3, line 40).
With respect to claim 17, Chen discloses wherein a series of holes (80) of larger size is arranged around a series of holes (holes in race 88) of smaller size (Fig. 3).
With respect to claim 19, Chen discloses wherein the series of holes are arranged in concentric rings (Fig. 3).
With respect to claim 23, Chen discloses wherein each series of holes comprises at least five holes that are same in size (Fig. 3).

an inlet well (races on 32) for connecting to an outlet (holes in 32) of the dispenser member; 
an axial assembly housing (upper circumferential wall of 30. Fig. 1); 
a feed duct (60 and 72) that connects the inlet well to the axial assembly housing; and 
a nozzle (lower opening defined by 30. Fig. 1) including an assembly wall that is engaged (connected) in the axial assembly housing, the spray wall being secured to the nozzle.
With respect to claims 33 and 34, Chen discloses the dispenser according to claim 16 except for wherein the size of the holes of the series of holes lies in the range of 5 µm to 30 µm (claim 33) and wherein the size of the holes of the series of holes lies in the range of 10 µm to 20 µm (claim 34).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range of 5 µm to 30 µm and wherein the size of the holes of the series of holes lies in the range of 10 µm to 20 µm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 35, Chen discloses a dispenser assembly, comprising a dispenser according to claim 16 mounted on a reservoir (water main and pipes) containing fluid that, when the dispenser is actuated (showerhead is turn ON), (fluid) any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
With respect to claim 37, Chen discloses wherein the dispenser is configured to (capable of) be manually actuated by depressing (turn 26 or press 122 of) the dispenser head.

Claims 24-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,476,225) in view of Frantzen.
With respect to claim 24, Chen discloses wherein the sizes of the holes of different series differ by at least 30% (holes 80 appears to be double the size of holes in race 88). Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sizes of the holes of different series differ by at least 30%, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range 1 µm to 100 µm (claim 25) and wherein the size of the holes of the series of smaller-size holes lies in the range 5 µm to 15 µm, and the size of the holes of the series of larger-size holes lies in the range 15 m to 30 m, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 28, Chen discloses wherein the assembly wall (lower opening defined by 30. Fig. 1) is overmolded on (made covered by) the spray wall (Fig. 3).

Claims 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,476,225) in view of Frantzen and further in view of Veech (US 3,606,618).
With respect to claims 29, 30 and 32, Chen discloses the fluid dispenser as in claim 16 except for wherein the dispenser member is a pump (P), configured to 
However, Veech teaches a fluid dispenser (portable shower system. Figs. 1-9), wherein the dispenser member (water supply system) is a pump (90. Fig. 5) and a valve (104, 118, 136) configured to generate internal pressure on the fluid (by pumping and valve open and closed configurations). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a fluid dispenser is a pump, as taught by Veech, to Chen’s fluid dispenser, in order to make the system portable (Col. 1, lines 11-71). As for the pump configured to generate internal pressure on the fluid lying in the range about 2 bars to 7 bars, advantageously in the range about 5 bars to 6 bars, and preferably in the range 5.5 bars to 6 bars. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate internal pressure on the fluid lying in the range about 2 bars to 7 bars, advantageously in the range about 5 bars to 6 bars, and preferably in the range 5.5 bars to 6 bars, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,476,225) in view of Frantzen and further in view of Halem et al. (US 5,004,158. Halem hereafter).
With respect to claims 31 and 38, Chen discloses a fluid dispenser comprising the fluid dispenser head as in claim 16 except for the fluid dispenser head that is mounted on a valve, which is itself mounted on a fluid reservoir, wherein the fluid reservoir contains a perfume or pharmaceutical (claim 31) and the fluid dispenser head that is mounted on a valve, which is itself mounted on a fluid reservoir, wherein the fluid reservoir contains a perfume.
However, Halem teaches a fluid dispenser (shower system. Figs. 1-3) comprising a fluid dispenser head (shower head 10 and handpiece 90), wherein the fluid dispenser head that is mounted on a valve (shower control or mixing valve (not shown) and one-way check valves 80, 82 and on/off control valve 94), which is itself mounted on a fluid reservoir (20), wherein the fluid reservoir contains a perfume or pharmaceutical (liquid additive 89. Col. 9, lines 31-39). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a valve with fluid reservoir contains a perfume or pharmaceutical, as taught by Halem, to Chen’s fluid dispenser, in order to provide liquid additive to the shower user (Col. 9, lines 31-39). 

36 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,476,225) in view of Frantzen and further in view of Benedict et al. (US 5,294,054).
With respect to claim 36, Chen discloses the fluid dispenser as in claim 16 except for wherein the spray wall is made of plastics material.
However, Benedict teaches a fluid dispenser (showerhead assemblies. Figs. 1-23) comprising a spray wall (wall that defined nozzles 56) and the spray wall is made of plastics material (Col. 15, lines 10-18). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a plastic spray wall, as taught by Benedict, to Chen’s fluid dispenser, in order to make the device durable (Col. 15, lines 10-18).

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 13, 2021